DETAILED ACTION
This action is made in response to the communication filed on March 19, 2019.  This action is made non-final.
Claims 1-12 are pending.  Claims 1, 5, and 9 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium.  The broadest reasonable interpretation of computer readable media include non-statutory embodiments.  Applicant’s specification fail to define the computer readable medium as being limited to statutory embodiments, thus, the claim is rejected under 35 U.S.C. 101.




	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuknewicz et al. (USPPN: 2005/0172261; hereinafter Yuknewicz) in further view of Cason et al. (USPN: 6,035,300; hereinafter Cason).
	As to claim 1, Yuknewicz teaches A method for binding two or more lookup controls for use in a computer generated input form (e.g., see Abstract), the method comprising: 
	selecting two or more lookup controls for use in the computer generated input form (e.g., see [0046], [0049] wherein a plurality of controls are selected for an input form); 
	binding a relationship type from an entity-relationship schema to each of the two or more lookup controls (e.g., see [0046], [0049], [0077], [0079] teaching data binding from a database of the plurality of entities to the plurality of controls, wherein the entities further have a defined relationship between them); 
	determining if one or more relationship types exist between the two or more lookup controls (e.g., see [0069] wherein it is determined whether a parent/child relationship exists); and 
	upon a positive determination, binding the two or more lookup controls using at least one relationship type from the one or more relationship types, wherein at least one of the lookup controls is a parent control and at least one of the lookup controls is a child control (e.g., see [0069], [0131] wherein in the event of a parent/child relationship, the related controls are bound).
	Yuknewicz teaches data binding of the plurality of entities to the plurality of controls wherein the entities can have a defined relationship between them, and therefore, is interpreted as reading upon binding a relationship type. However, should the recited portion not provide sufficient support, additionally cited Cason teaches binding a relationship type from an entity-relationship schema to each control (e.g., see Figs. 1-6, 9, 11-16, 9:11-17, 10:4-17, 11:1-27, 16:59-63 teaching associating a relationship type from a database with the selected entity).  It is noted Cason further teaches determining if one or more relationship types exist between the two or more lookup controls and upon a positive determination, binding the two or more lookup controls using at least one relationship type from the one or more relationship types, wherein at least one of the lookup controls is a parent control and at least one of the lookup controls is a child control (e.g., see 4:58-5:5,11:34-63, 16:59-63, claim 6 teaching determining whether a relationship type exists between the controls and upon determination, linking the controls based on the relationship type, wherein the relationship type includes a parent/child relationship).  Yuknewicz and Cason are from the same field of endeavor of generating a user interface from a data schema. Accordingly, it would have been obvious to modify Yuknewicz in view of Cason to provide an interface design tool that enables a user to avoid having to learn many complicated syntaxes while ensuring data integrity (e.g. ,see 1:36-59 of Cason).

	As to claim 2, the rejection of claim 1 is incorporated.  Yuknewicz further teaches generating the computer generated input form with the two or more lookup controls (e.g., see Fig. 11, [0045] of Yuknewicz teaching generating a computer generated input form with the selected controls).  
	
	As to claim 3, the rejection of claim 1 is incorporated.  Yuknewicz-Cason further teaches filtering a list of entries in the child control based on the selection of an entry in the parent control (e.g., see [0104], [0131] of Yuknewicz and 10:10-15, 11:34-63 of Cason teaching filtering a list of entries in the child based on the selection of an entry in the parent).  

	As to claim 4, the rejection of claim 1 is incorporated. Cason further teaches wherein the step of determining if one or more relationship types exist between the two or more lookup controls further comprises the steps of: determining a direction associated with the relationship type associated with each of the two or more lookup controls (e.g., see Figs. 1-5, 7, 11-16, 8:45-9:5, 12:40-65 teaching determining a direction associated with the relationship type); 
	determining a target type of the relationship type based on the determined direction (e.g., see Figs. 1-5, 7, 11-16, 8:45-9:5, 12:40-65 illustrating the relationship link further includes a to/from, thus identifying a target); 
	determining ancestor types associated with the determined target type (e.g., see Figs. 1-5, 7, 11-16, 5:40-47 illustrating the relationship further include a parent/child relationship); and
	determining, in either the forward or reverse direction, all relationship types that connect from the determined target type or determined ancestor type of a first lookup control to the determined target type or determined ancestor type of a second lookup control (e.g., see Figs. 7 and 10-16, 10:28-30, 11:55-63 teaching all the relationship types that connect from the determined target/ancestor of the controls are determined).

	As to claims 5-8, the claims are directed to the system implementing the method of claims 1-4 and further recite a memory and a processor (e.g., see Fig. 12 of Yuknewicz) and are similarly rejected.

	As to claims 9-12, the claims are directed to a computer readable medium implementing the method of claims 1-4 and are similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179